902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff-Appellant,andRichard Rhodes;  Milton Ray Denton;  Harry S. Vogler, Plaintiffs,v.Travis OUTLAW;  T.L. Barnett;  Mary Lou Voliva;  Lacy H.Thornburg;  Jessee Boyette;  Nathan A. Rice;Joseph L. Hamilton;  Aaron J. Johnson,Defendants-Appellees.Richard RHODES, Plaintiff-Appellant,andEdward A. Ganey, Jr.;  Milton Ray Denton;  Harry S. Vogler, Plaintiffs,v.Travis OUTLAW;  T.L. Barnett;  Mary Lou Voliva;  Lacy H.Thornburg;  Jessee Boyette;  Nathan A. Rice;Joseph L. Hamilton;  Aaron J. Johnson,Defendants-Appellees.
Nos. 89-7770, 89-7781.
United States Court of Appeals, Fourth Circuit.
May 2, 1990.Rehearing and Rehearing In Banc Denied May 23, 1990.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (C/A No. 88-539-CRT)
Edward A. Ganey, Jr., appellant pro se.
Richard Rhodes, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED IN PART, DISMISSED IN PART.
Before PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Edward A. Ganey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record in No. 89-7770 and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Ganey v. Outlaw, C/A No. 88-539-CRT (E.D.N.C. Aug. 16, 1989).  Case No. 89-7781 was mistakenly docketed as the appeal of Richard Rhodes, a co-plaintiff in Ganey's case below.  In fact, Rhodes has not filed a notice of appeal.  Consequently, No. 89-7781 is dismissed, as we lack jurisdiction to consider it.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 89-7770--AFFIRMED.


3
No. 89-7781--DISMISSED.



*
 Ganey's motion for leave to file an attachment to his informal brief is granted.  Ganey and Rhodes' motion for leave to file supplemental act by defendant Hamilton is granted